Name: Commission Regulation (EEC) No 2982/92 of 15 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/ 119. 10 . 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2982/92 of 15 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641/91 (J), as last amended by Regulation (EEC) No 2962/92 (4); Whereas Commission Regulation (EEC) No 3153/85 ( ®), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 7 to 13 October 1992 for the pound sterling, the Greek drachma and the Spanish peseta lead, pursuant to Article 9 (2) of Regu ­ lation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom and Spain and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Greece in the olive oil sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 2, 3, 4, 5, 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Greece' in part 10 of Annex I is replaced by that in Annex I hereto ; 3 . the column headed 'Spain' in parts 1 , 3 , 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 4 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 19 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6 . 1985, p. 6 . O OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 153, 17. 6 . 1991 , p . 1 . O OJ No L 298, 14 . 10 . 1992, p. 19. O OJ No L 310, 21 . 11 . 1985, p . 4 . 0) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 303/2 Official Journal of the European Communities 19. 10 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts ll Positive dimmu Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Ptt  1 000 kg  0709 90 60 12,013 864,41 0712 90 19 12,013 864,41 1001 10 10 16,228 1 167,74 1001 10 90 16,228 1 167,74 1001 90 91 12,013 864,41 1001 90 99 12,013 864,41 1002 00 00 11,413 821,25 1003 00 10 11,413 821,25 1003 00 90 , 11,413 821,25 1004 00 10 10,956 788,40 1004 00 90 10,956 788,40 1005 10 90 12,013 864,41 1005 90 00 12,013 864,41 1007 00 90 11,413 821,25 1008 20 00 11,413 821,25 1101 00 00 14,564 1047,98 1102 10 00 13,724 987,57 1102 20 10 16,818 1 210,17 1102 20 90 5,406 388,98 1102 90 10 11,641 837,68 1102 90 30 11,176 804,17 1102 90 90 11-1 7285 11,641 837,68 11-1 7286 11,641 837,68 1103 11 10 20,700 1 489,52 1103 11 90 15,729 1 131,82 1103 12 00 15,339 1 103,76 1103 13 10 11-2 17,418 1 253,39 1103 13 90 12,253 881,69 1103 19 10 11,641 837,68 1103 19 30 15,978 1 149,75 1103 1990 11-1 7285 11,641 837,68 11-1 7286 11,641 837,68 1103 21 00 12,253 881,69 1103 29 10 11,641 837,68 1103 29 20 11,641 ' 837,68 1103 29 30 11,176 804,17 1103 29 40 12,253 881,69 19 . 10. 92 Official Journal of the European Communities No L 303/3 I \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1103 29 90 11-1 7285 11,641 837,68 11-1 7286 11,641 837,68 1104 11 10 11,641 837,68 1104 11 90 15,978 1 149,75 1104 12 10 * 11,176 804,17 1104 12 90 19,722 1 419,12 1104 19 10 12,253 881,69 1104 19 30 11,641 837,68 1104 19 50 13,214 950,85 1104 19 99 11-1 7285 11,641 837,68 11-1 7286 11,641 837,68 1104 21 10 11,641 837,68 1104 21 30 15,978 1 149,75 1104 21 50 18,261 1 314,00 1104 21 90 11,641 837,68 1104 22 10 11-6 7158 11,176 804,17 11-6 7159 19,722 1 419,12 1104 22 30 15,339 1 103,76 1104 22 50 11,176 804,17 1104 22 90 11,176 804,17 1104 23 10 12,253 881,69 1104 23 30 12,253 881,69 110423 90 12,253 881,69 1104 29 11 12,253 881,69 1104 29 15 11,641 837,68 1104 29 19 11-3 7290 11,641 837,68 11-3 7291 11,641 837,68 1104 29 31 12,253 881,69 1104 29 35 11,641 837,68 1104 29 39 11-3 7290 11,641 837,68 11-3 7291 11,641 837,68 1104 29 91 12,253 881,69 1104 29 95 11,641 837,68 1104 29 99 11-1 7285 11,641 837,68 11-1 7286 11,641 837,68 1104 30 10 9,009 648,30 1104 30 90 3,604 259,32 1107 10 11 21,382 1 538,64 1107 1019 15,977 1 149,66 1107 10 91 20,315 1 461,83 1107 10 99 15,179 1 092,26 1107 20 00 17,690 1 272,94 1108 11 00 11-4 7294 20,301 1 460,85 11-4 7295 (') 20,301 1 460,85 1108 12 00 11-4 7294 18,139 1 305,25 No L 303/4 Official Journal of the European Communities 19 . 10 . 92 l Il Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1108 12 00 11-4 7295 O 18,139 1 305,25 1108 13 00 11-5 7296 18,139 1 305,25 11-5 7297 O 18,139 1 305,25 1108 14 00 11-4 7294 18,139 1 305,25 11-4 7295 O 18,139 1 305,25 1108 19 90 11-4 7294 18,139 1 305,25 11-4 7295 0) 18,139 1 305,25 1109 00 00 27,629 1 988,13 1702 30 91 17-9 7318 23,665 1 702,88 1702 30 99 17-9 7318 18,139 1 305,25 1702 40 90 18,139 1 305,25 1702 90 50 18,139 1 305,25 1702 90 75 24,746 1 780,68 1702 90 79 17,298 1 244,74 2106 90 55 18,139 1 305,25 2302 10 10 23-1 7622   23-1 7623 4,961 357,01 2302 10 90 10,277 739,52 2302 20 10 4,961 357,01 2302 20 90 10,277 739,52 2302 30 10 4,961 357,01 2302 30 90 10,631 765,02 2302 40 10 4,961 357,01 2302 40 90 10,631 765,02 2303 10 11 24,025 1 728,81 2309 10 11 23-2 7624   23-2 7625 1,442 103,73 2309 10 13 23-8 7541 (2)   23-8 7542 (2) 16,492 1 124,89 23-8 7543 (2) 32,984 2 249,78 23-8 7545 (2) 2,453 167,31 23-8 7546 (2) 4,906 334,62 23-8 7547 (2)   23-8 7548 (2) 26,024 1 775,06 23-8 7549 (2) 52,048 3 550,11 23-8 7550 (2) 1,442 103,73 23-8 7551 (2) 17,934 1 228,62 23-8 7552 (2) 34,426 2 353,51 23-8 7626 (2) 1,442 103,73 23-8 7627 (2) 3,895 271,04 23-8 7628 (2) 6,348 438,35 23-8 7629 (2) 1,442 103,73 23-8 7630 O 27,466 1 878,79 23-8 7631 (2) 53,490 3 653,84 2309 10 31 23-3 7624   19. 10 . 92 Official Journal of the European Communities No L 303/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Put  1 000 kg  2309 10 31 23-3 7691 4,565 328,47 2309 10 33 23-9 7541 (2)   23-9 7542 (2) 16,492 1 124,89 23-9 7543 (2) 32,984 2 249,78 23-9 7545 (2) 2,453 , 167,31 23-9 7546 (2) 4,906 334,62 23-9 7547 O   23-9 7548 (2) 26,024 1 775,06 23-9 7549 (2) 52,048 3 550,11 23-9 7645 (2) 4,565 328,47 23-9 7646 (2) 21,057 1 453,36 23-9 7647 (2) 37,549 2 578,25 23-9 7648 (2) 4,565 328,47 23-9 7649 (2) 7,018 495,78 23-9 7650 (2) 9,471 663,09 23-9 7651 (2) 4,565 328,47 23-9 7652 (2) 30,589 2 103,53 23-9 7653 (2) 56,613 3 878,58 2309 10 51 23-4 7624   23-4 7692 9,009 648,30 2309 10 53 23-10 7541 (2)   23-10 7542 (2) 16,492 1 124,89 23-10 7543 O 32,984 2 249,78 23-10 7545 (2) 2,453 167,31 23-10 7546 (2) 4,906 334,62 23-10 7547 (2)   23-10 7548 (2) 26,024 1 775,06 23-10 7549 (2) 52,048 3 550,11 23-10 7654 (2) 9,009 648,30 23-10 7655 (2) 25,501 1 773,19 23-10 7656 (2) 41,993 2 898,08 23-10 7657 (2) 9,009 648,30 23-10 7658 (2) 11,462 815,61 23-10 7659 O 13,915 982,92 23-10 7660 (2) 9,009 648,30 23-10 7661 (2) 35,033 2 423,36 23-10 7662 (2) 61,057 4 198,41 2309 90 31 23-5 7624   23-5 7693 1,442 103,73 2309 90 33 23-11 7541 (2)   23-11 7542 (2) 16,492 1 124,89 23-11 7543 (2) 32,984 2 249,78 23-11 7545 (2) 2,453 167,31 23-11 7546 O 4,906 334,62 23-11 7547 (2)   No L 303/6 Official Journal of the European Communities 19. 10. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta .  I 000 kg  2309 90 33 23-11 7548 (2) 26,024 1 775,06 23-11 7549 O 52,048 3 550,11 23-11 7663 (2) 1,442 103,73 23-11 7664 O 17,934 1 228,62 23-11 7665 O 34,426 2 353,51 23-11 7666 O 1,442 103,73 23-11 7667 (a) 3,895 271,04 23-11 7668 O 6,348 438,35 23-11 7669 O 1,442 103,73 23-11 7670 O 27,466 1 878,79 23-11 7671 O 53,490 3 653,84 2309 90 41 23-6 7624   23-6 7694 4,565 328,47 2309 90 43 23-12 7541 O   23-12 7542 (2) 16,492 1 124,89 23-12 7543 (2) 32,984 2 249,78 23-12 7545 O 2,453 167,31 23-12 7546 (2) 4,906 334,62 23-12 7547 (2)   23-12 7548 (2) 26,024 1 775,06 23-12 7549 (2) 52,048 3 550,11 23-12 7672 (2) 4,565 328,47 23-12 7673 (2) 21,057 1 453,36 23-12 7674 (2) 37,549 2 578,25 23-12 7675 (2) 4,565 328,47 23-12 7676 (2) 7,018 495,78 23-12 7677 (2) 9,471 663,09 23-12 7678 (2) 4,565 328,47 23-12 7679 (2) 30,589 2 103,53 23-12 7680 (2) 56,613 3 878,58 2309 90 51 23-7 7624   23-7 7695 9,009 648,30 2309 90 53 23-13 7541 (2)   23-13 7542 (2) 16,492 1 124,89 23-13 7543 (2) 32,984 2 249,78 23-13 7545 (2) 2,453 167,31 23-13 7546 (2) 4,906 334,62 23-13 7547 (2)   23-13 7548 (2) 26,024 1 775,06 23-13 7549 (2) 52,048 3 550,11 23-13 7681 (2) 9,009 648,30 23-13 7682 (2) 25,501 1 773,19 23-13 7683 (2) 41,993 2 898,08 23-13 7684 (2) 9,009 648,30 23-13 7685 (2) 11,462 815,61 19. 10 . 92 Official Journal of the European Communities No L 303/7 I I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (') 13,915 982,92 23-13 7687 (2) 9,009 648,30 23-13 7688 (') 35,033 2 423,36 23-13 7689 0 61,057 4 198,41 (l) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 303/8 Official Journal of the European Communities 19 . 10. 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts I l I I Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc Unit*d Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 0103 91 10 1,161 0103 92 11 0,987 0103 92 19 1,161 0203 11 10 1,510 0203 12 11 2,189 0203 12 19 1,691 0203 19 11 1,691 0203 19 13 2,446 0203 19 15 1,313 0203 19 55 02-3 7039 2,446 02-3 7054 1,691 0203 19 59 1,691 0203 21 10 1,510 0203 22 11 2,189 0203 22 19 1,691 0203 29 11 1,691 0203 29 13 2,446 0203 29 15 1,313 0203 29 55 02-3 7039 2,446 02-3 7054 1,691 0203 29 59 1,691 0209 00 11 0,604 0209 00 19 0,664 0209 00 30 0,362 0210 1111 2,189 0210 11 19 1,691 0210 11 31 4,258 0210 11 39 3,352 0210 12 11 1,313 0210 12 19 2,189 0210 19 10 1,932 0210 19 20 2,1 14 0210 19 30 1,691 0210 19 40 2,446 0210 19 51 02-3 7039 2,446 02-3 7054 1,691 0210 19 59 1,691 0210 19 60 3,352 0210 19 70 4,212 19. 10 . 92 Official Journal of the European Communities No L 303/9 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0210 19 81 02-3 7039 4,258 02-3 7054 2,189 0210 19 89 2,189 1601 00 10 (') 2,114 160100 91 16-1 7319 OO 3,548 16-1 7322 OO 2,838 1601 00 99 16-1 7319 OO 2,416 16-1 7322 OO 1,932 1602 10 00 1,691 1602 20 90 1,963 1602 41 10 16-3 7327 2,189 16-3 7328 3,699 16-3 7329 2,265 1602 42 10 16-3 7327 1,691 16-3 7328 3,095 16-3 7329 2,114 1602 4911 16-3 7327 2,189 16-3 7328 3,699 16-3 7329 2,114 1602 49 13 16-3 7327 1,691 16-3 7328 3,095 16-3 7329 2,114 1602 49 15 16-3 7327 1,691 16-3 7328 3,095 16-3 7329 2,114 1602 49 19 16-3 7327 1,691 16-3 7328 2,038 16-3 7329 1,631 1602 49 30 16-1 7319 1,691 16-1 7322 1,359 1602 49 50 1,012 1602 90 10 1,963 1602 90 51 2,038 1902 20 30 1,012 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 303/ 10 Official Journal of the European Communities 19. 10 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ­ Lit France FF Greece Dr Ireland £ Iri Spain Pta  100 kg live weight  0102 90 10 (') 11,472 782,48 0102 90 31 (') 11,472 782,48 0102 90 33 , 0) 11,472 782,48 0102 90 35 O 11,472 782,48 0102 90 37 11,472 782,48  100 kg net weight  0201 10 10 21,796 1 486,71 0201 10 90 21,796 1 486,71 0201 20 21 21,796 1 486,71 0201 20 29 21,796 1 486,71 0201 20 31 17,437 1 189,37 0201 20 39 17,437 1 189,37 0201 20 51 26,156 1 784,05 0201 20 59 ' 26,156 1 784,05 0201 20 90 17,437 1 189,37 0201 30 00 29,827 2 034,44 0202 10 00 19,387 1 322,39 0202 20 10 O 19,387 1 322,39 02022030 02-1 7014 3,102 211,58 02-1 7018 3,102 211,58 02-1 7019 O 15,510 1 057,91 0202 20 50 02-1 7014 4,847 330,60 02-1 7018 4,847 330,60 02-1 7019 O 24,234 1 652,98 0202 20 90 (2) 15,510 1 057,91 0202 30 10 (2) 24,234 1 652,98 0202 30 50 OO 24,234 1 652,98 0202 30 90 02-2 7034 &lt; 4,847 330,60 02-2 7038 O 24,234 1 652,98 0206 10 95 29,827 2 034,44 0206 29 91 24,234 1 652,98 0210 20 10 17,437 1 189,37 0210 20 90 24,894 1 697,98 0210 90 41 24,894 1 697,98 0210 90 90 24,894 1 697,98 1602 50 10 16-4 7330 24,894 1 697,98 16-4 7331 14,913 1 017,22 16-4 7332 9,980 680,75 1602 90 61 16-4 7332 9,980 680,75 19 . 10. 92 Official Journal of the European Communities No L 303/11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne , European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 303/ 12 Official Journal of the European Communities 19. 10 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts II Illl Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spun Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 pieces  0105 11 00 0,257 0105 19 10 0,750 0105 19 90 0,257  100 kg  0105 91 00 1,117 0105 99 10 1,818 0105 99 20 1,723 0105 99 30 1,228 0105 99 50 1,796 0207 10 11 1,404 0207 10 15 1,596 0207 10 19 1,739 0207 10 31 1,755 0207 10 39 1,923 0207 10 51 2,139 0207 10 55 2,597 0207 10 59 2,885 0207 10 71 2,462 0207 10 79 2,692 0207 10 90 2,566 0207 21 10 1,596 0207 21 90 1,739 0207 22 10 1,755 0207 22 90 1,923 0207 23 11 2,597 0207 23 19 2,885 0207 23 51 2,462 0207 23 59 2,692 0207 23 90 2,566 0207 39 11 4,731 0207 39 13 1,913 0207 39 15 1,457 0207 39 17 1,008 0207 39 21 2,634 0207 39 23 2,474 0207 39 25 4,482 0207 39 27 1,008 0207 39 31 3,685 0207 39 33 2,116 19. 10 . 92 Official Journal of the European Communities No L 303/13 I \ Positive L Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1UU Kg  0207 39 35 1,457 0207 39 37 1,008 0207 39 41 2,808 0207 39 43 1,316 0207 39 45 2,369 0207 39 47 4,482 0207 39 51 1,008 0207 39 53 5,653 0207 39 55 4,731 0207 39 57 3,174 0207 39 61 2,961 0207 39 63 2,822 0207 39 65 1,457 0207 39 67 1,008 0207 39 71 4,038 0207 39 73 2,634 0207 39 75 3,903 0207 39 77 2,474 0207 39 81 3,702 0207 39 83 4,482 0207 39 85 1,008 0207 41 10 4,731 0207 41 11 1,913 0207 41 21 1,457 0207 41 31 1,008 0207 41 41 2,634 0207 41 51 2,474 0207 41 71 4,482 0207 41 90 1,008 0207 42 10 3,685 0207 42 11 2,116 0207 42 21 1,457 0207 42 31 1,008 0207 42 41 2,808 0207 42 51 1,316 0207 42 59 2,369 0207 42 71 4,482 0207 42 90 1,008 0207 43 11 5,653 0207 43 15 4,731 0207 43 21 3,174 0207 43 23 2,961 0207 43 25 2,822 0207 43 31 1,457 0207 43 41 1,008 Mo L 303/ 14 Official Journal of the European Communities 19. 10. 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl  100 kg  0207 43 51 4,038 0207 43 53 2,634 0207 43 61 3,903 0207 43 63 2,474 0207 43 71 3,702 0207 43 81 4,482 0207 43 90 1,008 0209 00 90 2,241  100 pieces  0407 00 11 0,536 0407 00 19 0,184  100 kg  0407 00 30 1,619 0408 11 10 7,577 0408 19 11 3,303 0408 19 19 3,530 0408 91 10 7,318 040899 10 1,878 1602 31 11 16-2 7323 3,509 16-2 7324  1602 31 19 16-2 7323 4,930 16-2 7324  1602 39 11 4,725 1602 39 19 16-2 7323 4,930 16-2 7324  3502 10 91 6,573 3502 10 99 0,890 3502 90 51 6,573 3502 90 59 0,890 No L 303/ 1519 . 10 . 92 Official Journal of the European Communities PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0401 04-1 7058 a+e a+e 0402 10 11 13,012 887,53 0402 10 19 04-3 7059 8,484 578,67 04-3 7079 13,012 887,53 04-3 7222   0402 10 91 04-4 7089 d+f d + f 0402 10 99 04-4 7089 d+f d+f 0402 21 11 04-2 7744 a+c a+c 0402 21 17 04-6 7098 8,484 578,67 04-6 7114 a+c a+c 04-6 7224   0402 21 19 04-2 7744 a+c a+c 0402 21 91 04-2 7744 a + c a+c 0402 21 99 04-2 7744 a + c a+c 0402 29 04-2 7744 a + c + f a+c+f 0402 91 04-2 7744 a + c a + c 0402 99 04-2 7744 a+c+f a+c+ f 0403 10 02 04-2 7744 a+c a+c 0403 10 04 04-2 7744 a + c a+c 0403 10 06 04-2 7744 a + c a+c 0403 10 12 04-2 7744 a + c + f a+c+ f 0403 10 14 04-2 7744 a + c+f a+c+ f 0403 10 16 04-2 7744 a + c+f a+c+ f 0403 10 22 04-2 7744 a+c a + c 0403 10 24 04-2 7744 a+c a + c 0403 10 26 04-2 7744 a + c a + c 0403 10 32 04-2 7744 a + c+f a+c+f 0403 10 34 04-2 7744 a+c+f a+c+f 0403 10 36 04-2 7744 a + c+f a+c+f 0403 90 11 04-5 7093 8,484 578,67 04-5 7097 13,012 887,53 04-5 7223   0403 90 13 04-6 7098 8,484 578,67 04-6 7114 a + c a+c 04-6 7224   0403 90 19 04-2 7744 a+c a + c 0403 90 31 04-4 7089 d+f d + f 0403 90 33 04-2 7744 a + c+f a+c + f 0403 90 39 04-2 7744 a + c + f a+c+ f No L 303/16 Official Journal of the European Communities 19. 10 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 90 51 04-2 7744 a+c a+c 0403 90 53 04-2 7744 a+c a+c 0403 90 59 04-2 7744 a+c a+c 0403 90 61 04-2 7744 a+c+ f a + c+f 0403 90 63 04-2 7744 a+c+ f a + c+f 0403 90 69 04-2 7744 a + c + f a + c + f 0404 90 11 04-2 7744 a + c a + c 0404 90 13 04-2 7744 a + c a + c 0404 90 19 04-2 7744 a + c a + c 0404 90 31 04-2 7744 a+c a + c 0404 90 33 04-2 7744 a+c a+c 0404 90 39 04-2 7744 a+c a+c 0404 90 51 04-2 7744 a+c+f a + c+f 0404 90 53 04-2 7744 a + c+f a + c+f 0404 90 59 04-2 7744 a+c+f a+c+f 0404 90 91 04-2 7744 a+c+f a+c+ f 0404 90 93 04-2 7744 a + c + f a + c + f 0404 90 99 04-2 7744 a+c+ f a+c+f 0405 04-7 7118 7,501 511,64 04-7 7119 7,689 524,43 04-7 7134 10,885 742,46 04-7 7138 11,157 761,02 04-7 7139 11,833 807,15 04-7 7154 12,129 827,33 04-7 7189 21,555 1 470,22 04-7 7193 22,093 1 506,97 04-7 7197 b x coef b x coef 04-7 7199 b x coef b x coef 04-7 7218 b x coef b x coef 04-7 7225 b b 04-7 7281 b x coef b x coef 0406 10 20 04-8 7226   04-8 7227 16,179 1 103,55 04-8 7228 18,473 1 260,02 04-8 7229 11,123 758,69 04-8 7230 14,474 987,27 04-8 7231 5,056 344,86 04-8 7232 7,354 501,62 0406 10 80 04-8 7226   04-8 7228 18,473 1 260,02 04-8 7230 14,474 987,27 04-8 7232 7,354 501,62 0406 20 10   0406 20 90 04-9 7233 18,473 1 260,02 04-9 7234 25,048 1 708,51 19. 10 . 92 Official Journal of the European Communities No L 303/ 17 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 30 10 04-10 7235   04-10 7236 6,643 453,11 04-10 7237 9,743 664,59 04-10 7238 14,177 ' 967,02 04-10 7239 16,813 1 146,79 0406 30 31 04-10 7235   04-10 7236 6,643 453,11 04-10 7237 9,743 664,59 04-10 7238 14,177 967,02 0406 30 39 04-10 7235   04-10 7238 14,177 967,02 04-10 7239 16,813 1 146,79 0406 30 90 16,813 1 146,79 0406 40 00 04-11 7240   04-11 7241 17,486 1 192,71 0406 90 11 04-12 7242 14,474 987,27 04-12 7243   04-12 7244 16,179 1 103,55 04-12 7245 18,473 1 260,02 04-12 7246 11,123 758,69 04-12 7247 14,474 987,27 0406 90 13 04-13 7248   04-13 7250 21,620 1 474,71 0406 90 15 04-13 7248   04-13 7250 21,620 1 474,71 0406 90 17 04-13 7248   04-13 7249 14,474 987,27 04-13 7250 21,620 1 474,71 0406 90 19   0406 90 21 04-14 7251   04-14 7252 19,812 1 351,35 0406 90 23 04-15 7254 .  '  04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 25 - 04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 27 04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 No L 303/ 18 Official Journal of the European Communities 19. 10 . 92 l Positive II Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 27 04-15 7258 14,474 987,27 0406 90 29 04-15 7253   04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 31 04-15 7253   04-15 7254 ¢   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 33 04-15 7253   04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 35 04-16 7259   04-16 7274 "16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 37 04-16 7259   04-16 7274 16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 39 04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 . 0406 90 50 04-15 7253   04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 61   0406 90 63   0406 90 69 25,048 1 708,51 0406 90 73 04-16 7259   04-16 7274 16,179 1 103,55 19. 10. 92 Official Journal of the European Communities No L 303/ 19 I Il Positive m----- Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Il Il DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0406 90 73 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 75 04-16 7259   04-16 7274 16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 77 04-16 7259   04-16 7274 16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 79 04-16 7259   04-16 7274 16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 81 04-16 7259   04-16 7274 16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 85 04-16 7259   04-16 7274 16,179 1 103,55 04-16 7277 18,473 1 260,02 04-16 7278 11,123 758,69 04-16 7279 14,474 987,27 0406 90 89 04-15 7253   04-15 7254   04-15 7255 16,179 1 103,55 04-15 7256 18,473 1 260,02 04-15 7257 11,123 758,69 04-15 7258 14,474 987,27 0406 90 93 04-8 7226   04-8 7231 5,056 344,86 04-8 7232 7,354 501,62 0406 90 99 04-8 7226   04-8 7228 18,473 1 260,02 04-8 7230 14,474 987,27 04-8 7232 7,354 501,62 2309 1015 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 No L 303/20 Official Journal of the European Communities 19. 10 . 92 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 15 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 , 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 10 19 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 10 39 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 19 . 10 . 92 Official Journal of the European Communities No L 303/21 \ \ Positive II Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 79$ ,78 23-14 7885   2309 10 59 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 10 70 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 ' 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 No L 303/22 Official Journal of the European Communities 19. 10 . 92 II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands . F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain ' Pta  100 kg  2309 10 70 23-14 7885   2309 90 35 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 90 39 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 90 49 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 19. 10 . 92 Official Journal of the European Communities No L 303/23 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 49 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 1 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 90 59 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 23-14 7580 5,205 355,01 / 23-14 7581 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885   2309 90 70 23-14 7553 1,649 112,49 23-14 7554 3,298 224,98 23-14 7555 4,948 337,47 23-14 7556 6,184 421,83 23-14 7557 6,927 472,45 23-14 7558 7,421 506,20 23-14 7559 0,245 16,73 23-14 7569 0,491 33,46 23-14 7573 0,736 50,19 23-14 7574 0,920 62,74 23-14 7577 1,030 70,27 23-14 7578 1,104 75,29 23-14 7579 2,602 177,51 No L 303/24 Official Journal of the European Communities 19.10.92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 70 23-14 7580 5,205 355,01 23-14 7581 . 7,807 532,52 23-14 7582 9,759 665,65 23-14 7583 10,930 745,52 23-14 7584 11,711 798,78 23-14 7885    °/o milk fat/100 kg product  a 0,241 16,406 b 0,264 17,997  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 0,111 7,587  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,130 8,875  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,010 0,690  % sucrose/100 kg product  f 0,044 3,548 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 19 . 10 . 92 Official Journal of the European Communities No L 303/25 PART 6 SECTOR WINE Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (2) 93,52 22-5 7432 (2) 93,52 22-5 7434 (') 4,03 22-5 7587 (2) 93,52 22-5 7588 (') 4,03 2204 21 29 22-6 7438 (2) 65,52 22-6 7439 (2) 65,52 22-6 7441 O 4,03 22-6 7589 (2) 65,52 22-6 7590 (') 4,03 2204 21 35 22-8 7449 (2) 93,52 22-8 7451 O 4,03 22-8 7591 &lt;2) 93,52 22-8 7592 (l) 4,03 2204 21 39 22-9 7455 (2) 65,52 22-9 7457 ( «) 4,03 22-9 7593 &lt;2) 65,52 22-9 7594 (') 4,03 2204 29 10 22-3 7426 ( ») 4,03 2204 29 25 22-11 7478 (2) 93,52 22-11 7479 (2) 93,52 22-11 7480 O 93,52 22-11 7481 O - 93,52 22-11 7483 (') 4,03 22-11 7595 O 93,52 22-11 7596 (') 4,03 2204 29 29 22-12 7487 (2) 65,52 22-12 7488 (2) 65,52 22-12 7490 (') 4,03 22-12 7597 (2) 65,52 22-12 7598 (l) 4,03 2204 29 35 22-14 7498 (2) 93,52 22-14 7499 (2) 93,52 22-14 7518 (') 4,03 22-14 7599 (2) 93,52 No L 303/26 Official Journal of the European Communities 19 . 10 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 29 35 22-14 7614 C) 4,03 2204 29 39 22-15 7524 (&gt;) 65,52 22-15 7526 ( ») 4,03 22-15 7618 O 65,52 22-15 7619 (l) 4,03 (*) Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. No L 303/2719 . 10 . 92 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1701 11 10 17-5 7334 (*) 3,673 295,85 17-5 7335 3,673 295,85 1701 11 90 17-5 7334 ( ») 3,673 295,85 17-5 7335 3,673 295,85 1701 12 10 17-5 7334 ( ») 3,673 295,85 17-5 7335 3,673 295,85 1701 12 90 17-5 7334 ( ») 3,673 295,85 17-5 7335 3,673 295,85 1701 91 00 17-6 7337 (2) 4,409 354,78 1701 99 10 17-7 7340 4,409 354,78 1701 99 90 17-7 7340 4,409 354,78  100 kg of dry matter  1702 30 10 17-8 7341 4,409 317,29 1702 40 10 17-8 7341 4,409 317,29 ' 1702 60 10 17-8 7341 4,409 317,29  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 f) 0,0441 3,548 17-10 7346 (J) 0,0441 3,548 17-10 7347 (J) 0,0441 3,548  100 kg of dry matter  1702 90 30 17-8 7341 4,409 317,29  % sucrose content and 100 kg net  1702 90 60 17-11 7349 f) 0,0441 3,548 17-11 7350 (J) 0,0441 3,548 17-11 7351 (5) 0,0441 3,548 1702 90 71 17-12 7353 (3) 0,0441 3,548 1702 90 90 17-10 7345 (J) 0,0441 3,548 17-10 7346 C) 0,0441 3,548 17-10 7347 (') 0,0441 3,548  100 kg of dry matter  2106 90 30 21-5 7419 4,409 317,29  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (J) 0,0441 3,548 21-6 7424 (J) 0,0441 3,548 21-6 7425 (J) 0,0441 3,548 Official Journal of the European Communities 19 . 10 . 92No L 303/28 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4. 3 . 1970 , p. 1 ) in the case of exports , 19. 10 . 92 Official Journal of the European Communities No L 303/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Il\ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 10 51 11,711 798,78 0403 10 53 13,032 889,19 0403 10 59 18,440 1 257,76 0403 10 91   0403 10 93   0403 10 99 2,925  0403 90 71 11,711 798,78 0403 90 73 13,032 889,19 0403 90 79 18,440 1 257,76 0403 90 91   0403 90 93   0403 90 99 2,925  1517 10 10 2,983  1517 90 10 2,983  1704 10 11 ; 2,625  1704 10 19 2,625  1704 10 91 2,951  1704 10 99 2,951  1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632   1704 90 99 17-3 * 17-3 7632   1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832 4,590  1806 90 11 18-4 * No L 303/30 Official Journal of the European Communities 19. 10 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632  1806 90 60 18-4 * 1806 90 70 18-4 » 1806 90 90 18-2 * 1901 !0 00 19-4 » 1901 90 90 19-2 * 1902 11 10  1902 1190  1902 19 11  1902 19 19  1902 19 90  1902 40 10  1903 00 00  1905 30 11 19-1 » 1905 30 19 19-1 » 1905 30 30 19-1 » 1905 30 51 19-1 » 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 » 1905 40 00 19-3  19-3 7633 2,552 19-3 7634 3,386 1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 ¢ ; 1905 90 60 19-1 » 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10  2105 00 91 21-3 6585 3,150 21-3 7585 3,791 2105 00 99 21-4 6586 4,380 21-4 7586 5,355 2106 10 90 21-2 * 2106 90 99 21-1 » 21-1 7001  21-1 7002  21-1 7003  21-1 7004  19. 10 . 92 Official Journal of the European Communities No L 303/31 Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2106 90 99 21-1 7635  21-1 7636  21-1 7637 2,579 21-1 7642 3,690 2905 44 11  2905 44 19 3,571 2905 44 91 2,649 2905 44 99 5,079 3505 10 10  3505 10 90  3823 60 11  3823 60 19 3,571 3823 60 91 2,649 3823 60 99 5,079  7001   7002   7003 2,579  7004 3,690  7005   7006   . 7007   7008 3,055  7009 4,166  7010   7011   7012 2,802  7013 3,595  7015   7016 2,552  7017 3,386  7020   7021 2,592  7022 3,426  7023 4,219  7024 5,330  7025   7026 3,068  7027 3,902  7028 4,695  7029 5,806  7030 2,656  7031 3,608  7032 4,442  7033 5,235  7035 3,240 No L 303/32 Official Journal of the European Communities 19. 10. 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7036 4,192  7037 5,026  7040 4,919  7041 5,871  7042 6,705 479,18 7043 7,498 ~ 543,04 7044 8,609 632,44 7045 5,395  7046 6,347  7047 7,181 513,42 7048 7,974 577,28 7049 9,085 666,68 7050 5,935  7051 6,887 485,24 7052 7,721 552,30 7053 8,514 616,16 7055 6,519  7056 7,471 527,26 7057 8,305 x 594,32 7060 8,783 599,08 7061 9,735 675,71 7062 10,569 742,77 7063 11,362 806,63 7064 12,473 896,03 7065 9,259 633,32 7066 10,211 709,95 7067 11,045 777,01 7068 11,838 840,87 7069 12,949 930,27 7070 9,799 672,20 7071 10,751 748,83 7072 11,585 815,89 7073 12,378 879,75 7075 10,383 714,22 7076 11,335 790,85 7077 12,169 857,91 7080 17,098 1 166,21 7081 18,050 1 242,84 7082 18,884 1 309,90 7083 19,677 1 373,76 7084 20,788 1 463,16 7085 17,574 1 200,45 7086 18,526 1 277,08 7087 19,360 1 344,14 7088 20,153 1 408,00 19. 10. 92 Official Journal of the European Communities No L 303/33 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7090 18,114 1239,33 7091 19,066 1 315,96 7092 19,900 1 383,02 7095 18,698 1 281,35 7096 19,650 1 357,98 7100 0   7101 0   7102 0   7103 0 3,176  7104 0 4,287  7105 0   7106 0   7107 0 2,859  7108 0 3,652  7109 0 4,763  7110 0   7111 ( ») 2,565  7112 0 3,399  7113 0 4,192  7115 0   7116 0 3,149  7117 0 3,983  7120 O   7121 O 3,189  7122 C) 4,023  7123 0 4,816  7124 (l) 5,927  7125 0 2,713  7126 0 3,665  7127 0 4,499  7128 0 5,292  7129 (') 6,403 483,71 7130 0 3,253  7131 0 4,205  7132 0 5,039  7133 0 5,832  7135 0 3,837  7136 0 4,789  7137 0 5,623  7140 0 5,516  7141 0 6,468  7142 0 7,302 519,87 7143 0 8,095 583,73 7144 0 9,206 673,13 7145 0 5,992  19. 10. 92No L 303/34 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfri/Lfrj Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  7146 C) 6,944 487,05 7147 ( ») 7,778 554,11 7148 O 8,571 617,97 7149 C) 9,682 707,37 7150 C) 6,532  7151 O 7,484 525,93 7152 (l) 8,318 592,99 7153 C) 656,85 7155 C) 7,116 491,32 7156 C) 8,068 567,95 7157 0) 8,902 635,01 7160 C) 9,380 639,77 7161 (') 10,332 716,40 7162 C) 11,166 783,46 7163 C) 11,959 847,32 7164 O 13,070 936,72 7165 0) 9,856 674,01 7166 0) 10,808 750,64 7167 (J) 11,642 817,70 7168 O 12&gt;435 88 ! »56 7169 (') 13,546 970,96 7170 c) 1C&gt;&gt;396 712&gt;89 7171 (') 11,348 789,52 7172 O 12,182 856,58 7173 C) 12&gt;975 920 »44 7175 O 10 »980 754&gt;91 7176 (') 11,932 831,54 7177 O 12,766 898,60 7180 O ' 17,695 ' 1 206,90 7181 0) 18,647 1283,53 7182 C) 19&gt;481 1 350 »59 7183 0) 20&gt;274 1 414,45 7185 O 18,171 1241,14 7186 0) 19 »* 23 1317,77 7187 O 19,957 1 384,83 7188 (') 20,750 1448,69 7190 C) 18 »7*1 1 280,02 7191 (') 19,663 1 356,65 7192 (') 20,497 1 423,71 7195 0) 19,295 1 322,04 7196 O 20&gt;247 1 398&gt;67 7200 C) 4,011  7201 0) 4,963  7202 O 5,797  7203 O 6 »590 48 ! &gt;24 19. 10. 92 Official Journal of the European Communities No L 303/35 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Lit ' France FF Greece Dr Ireland £ Irl Spain Ptt  100 kg  7204 O 7,701 570,64 7205 O 4,487  7206 (') 5,439  7207 0) 6,273  7208 C) 7,066 515,48 7209 C) 8,177 604,88 7210 0) 5,027  7211 C) 5,979  7212 0) 6,813 490,50 7213 ( ») 7,606 554,36 7215 0) 5,611  7216 O 6,563 465,46 7217 (') 7,397 532,52 7220 0) 6,195  7221 O 7,147 507,46 7260 C) 9,508 648,51 7261 ( ») 10,460 725,14 7262 ( ») 11,294 792,20 7263 0) 12,087 856,06 7264 (') 13,198 945,46 7265 0) 9,984 682,75 7266 O 10,936 ' 759,38 7267 O 11,770 826,44 7268 O 12,563 890,30 7269 (') 13,674 979,70 7270 O 10,524 721,63 7271 O 11,476 798,26 7272 O 12,310 865,32 7273 (') 13,103 929,18 7275 0) 11,108 763,65 7276 (') 12,060 840,28 7300 O 5,341  7301 (') 6,293  7302 O 7,127 508,11 7303 O 7,920 571,97 7304 C) 9,031 661,37 7305 (l) 5,817  7306 (') 6,769 475,29 7307 O 7,603 542,35 7308 O 8,396 606,21 7309 (') 9,507 695,61 7310 (') 6,357  7311 O 7,309 514,17 7312 O 8,143 581,23 7313 O 8,936 645,09 No L 303/36 Official Journal of the European Communities 19 . 10 . 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7315 0) 6,941 479,56 7316 O 7,893 556,19 7317 C) 8,727 , 623,25 7320 O 7,525 521,56 7321 C) 8,477 598,19 7360 O 10,303 702,76 7361 C) 11,255 779,39 7362 C) 12,089 846,45 7363 O 12,882 910,31 7364 0) 13,993 999,71 7365 0) 10,779 737,00 7366 O 11,731 813,63 7367 0) 12,565 880,69 7368 O 13,358 944,55 7369 0) 14,469 1 033,95 7370 0) 11,319 775,88 7371 O 12,271 852,51 7372 (') 13,105 919,57 7373 O 13,898 983,43 7375 0) 11,903 817,90 7376 0) 12,855 894,53 7378 0) 12,487 859,90 7400 O 6,658  7401 O 7,610 530,87 7402 O 8,444 597,93 7403 0) 9,237 661,79 7404 0) 10,348 751,19 7405 (l) 7,134 488,48 7406 (') 8,086 565,11 7407 O 8,920 632,17 7408 O 9,713 696,03 7409 0) 10,824 785,43 7410 C) 7,674 527,36 7411 0) 8,626 603,99 7412 O 9,460 671,05 7413 O 10,253 734,91 7415 O 8,258 569,38 7416 O 9,210 646,01 7417 O 10,044 713,07 7420 O 8,842 611,38 7421 O 9,794 688,01 7460 O 10,982 749,02 7461 C) 11,934 825,65 7462 0) 12,768 892,71 7463 O 13,561 956,57 19. 10. 92 Official Journal of the European Communities No L 303/37 \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7464 (') 14,672 1 045,97 7465 0) 11,458 783,26 7466 (*) 12,410 859,89 7467 0) 13,244 926,95 7468 C) 14,037 990,81 7470 O 11,998 822,14 7471 O 12,950 898,77 7472 0) 13,784 965,83 7475 O 12,582 864,16 7476 O 13,534 940,79 7500 (l) 7,696 525,08 7501 C) 8,648 601,71 7502 O 9,482 668,77 7503 0) 10,275 732,63 7504 (') 11,386 822,03 7505 0) 8,172 559,32 7506 O 9,124 635,95 7507 (*) 9,958 703,01 7508 (') 10,751 766,87 7509 O 11,862 856,27 7510 (&gt;) 8,712 598,20 7511 O 9,664 674,83 7512 (') 10,498 741,89 7513 C) H »291 805,75 7515 0) 9,296 640,22 7516 C) 10,248 716,85 7517 O 11,082 783,91 7520 C) 9,880 682,22 7521 (') 10,832 758,85 7560 O H,589 790,46 7561 O 13,009 899,04 7562 (*) 13,375 934,15 7563 C) 14,168 998,01 7564 ( ») 15,279 1 087,41 7565 (*) 12,065 824,70 7566 ( ») 13,017 901,33 7567 ( «) 13,851 968,39 7568 C) 14,644 1 032,25 7570 C) 12,605 863,58 7571 ( ») 13,557 940,21 7572 (*) 14,391 1 007,27 7575 0) 13,189 905,60 7576 O 14,141 982,23 7600 O H,621 792,71 7601 O 12,573 869,34 No L 303/38 Official Journal of the European Communities 19. 10. 92 \ I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands R Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7602 (') 13,407 ' 936,40 7603 ( ») 14,200 1 000,26 7604 0) 15,311 1 089,66 7605 (') 12,097 826,95 7606 0) 13,049 903,58 7607 0) 13,883 970,64 7608 (!) 14,676 1 034,50 7609 C) 15,787 1 123,90 7610 0) 12,637 865,83 7611 0) 13,589 942,46 7612 (l) 14,423 1 009,52 7613 O 15,216 1 073,38 7615 O 13,221 907,85 7616 C) 14,173 984,48 7620 O 13,805 949,85 7700 0) 13,398 913,86 7701 (') 14,350 990,49 7702 0 15,184 1 057,55 7703 C) 15,977 1 121,41 7705 O 13,874 948,10 7706 0) 14,826 1 024,73 7707 0) 15,660 1 091,79 7708 (l) 16,453 1 155,65 7710 O 14,414 986,98 7711 (') 15,366 1 063,61 7712 (') 16,200 1 130,67 7715 (') 14,998 1 029,00 7716 0) 15,950 1 105,63 7720 0) 12,527 854,45 7721 (') 13,479 931,08 7722 (l) 14,313 998,14 7723 (l) 15,106 1 062,00 7725 (l) 13,003 888,69 7726 (*) 13,955 965,32 7727 O 14,789 1 032,38 7728 0) 15,582 1 096,24 7730 O 13,543 927,57 7731 (') 14,495 1 004,20 7732 O 15,329 1 071,26 7735 C) 14,127 969,59 7736 0) 15,079 1 046,22 7740 (') 16,106 1 098,58 7741 (') 17,058 1 175,21 7742 C) 17,892 1 242,27 7745 0) 16,582 1 132,82 19 . 10 . 92 Official Journal of the European Communities No L 303/39 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7746 C) 17,534 1 209,45 7747 C) 18,368 1 276,51 7750 C) 17,122 1 171,70 7751 O 18,074 1 248,33 7758   7759 3,136  7760 C) 19,685 1 342,71 7761 C) 20,637 1 419,34 7762 (') 21,471 1 486,40 7765 C) 20,161 1 376,95 7766 O 21,113 1 453,58 7768 3,824  7769 4,776  7770 C) 20,701 1 415,83 7771 (') 21,653 1 492,46 7778 7,103 492,63 7779 8,055 569,26 7780 C) 23,264 1 586,84 7781 O 24,216 1 663,47 7785 C) 23,740 1 621,08 7786 0) 24,692 1 697,71 7788 10,967 756,22 7789 11,919 832,85 7798 O 2,781  7799 C) 3,733  7800 24,358 1 661,46 7801 25,310 1 738,09 7802 26,144 1 805,15 7805 24,834 1 695,70 7806 ¢ 25,786 1 772,33 7807 26,620 1 839,39 7808 C) 4,421  7809 O 5,373  7810 25,374 1 734,58 7811 26,326 1 811,21 7818 C) 7,700 533,32 7819 0) 8,652 609,95 7820 (l) 24,955 1 702,15 7821 C) 25,907 , 1 778,78 7822 (') 26,741 1 845,84 7825 C) 25,431 1 736,39 7826 0) 26,383 1 813,02 7827 C) 27,217 1 880,08 7828 C) 11,564 796,91 7829 C) 12,516 873,54 No L 303/40 Official Journal of the European Communities 19. 10. 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Ut France FF Greece Dr Ireland £ Irl Spain Pta  too kg  7830 O 25,971 1 775,27 7831 C) 26,923 1 851,90 7838 O 11,692 805,65 7840 O   7841 O   7842 C) 2,979  7843 O 3,772  7844 O 4,883  7845 (')   7846 (') 2,621  7847 (') 3,455  7848 0) 4,248  7849 O 5,359 '  7850 O  '  7851 O 3,161  7852 O 3,995  7853 C) 4,788  7855 O 2,793  7856 O 3,745  7857 O 4,579  7858 O 3,377  7859 O 4,329  7860 O   7861 O 2,940  7862 (') 3,774  7863 0) 4,567  7864 O 5,678  7865 0) 2,464  7866 C) 3,416  7867 O 4,250  7868 O 5,043  7869 O 6,154 466,82 7870 (*) 3,004  7871 O 3,956  7872 O 4,790  7873 O 5,583  7875 C) 3,588  7876 O 4,540  7877 O 5,374  7878 0) 4,172  7879 O 5,124  7900 (l) 2,784  7901 (l) 3,736  7902 (l) 4,570  7903 (l) 5,363  19. 10 . 92 Official Journal of the European Communities No L 303/41 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7904 (&gt;) 6,474 486,83 7905 0) 3,260  7906 C) 4,212  7907 0) 5,046  7908 C) 5,839  7909 C) 6,950 521,07 7910 (') 3,800  7911 ( ») 4,752  7912 0) 5,586  7913 C) 6,379 470,55 7915 C) 4,384  7916 C) 5,336  7917 C) 6,170  7918 O 4,968  7919 C) 5,920  7940 ( ») 3,977  7941 (') 4,929  7942 ( ») 5,763  7943 0) 6,556 478,80 7944 (*) 7,667 568,20 7945 C) 4,453  7946 O 5,405  7947 O 6,239  7948 0 7,032 513,04 7949 O 8.143 602,44 7950 0) 4,993  7951 O 5,945  7952 O 6,779 488,06 7953 C) 7,572 551,92 7955 0) 5,577  7956 C) 6,529 463,02 7957 (l) 7,363 530,08 7958 0) 6,161  7959 (') 7,113 505,02 7960 0) 5,766  7961 (') 6,718 469,95 7962 0) 7,552 537,01 7963 (') 8,345 600,87 7964 (') 9,456 690,27 7965 0) 6,242  7966 O 7,194 504,19 7967 C) 9,028 571,25 7968 (') 8,821 635,11 7969 C) 9,932 724,51 7970 C) 6,782 466,44 No L 303/42 Official Journal of the European Communities 19. 10 . 92 \ I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7971 (l) 7,734 543,07 7972 (') 8,568 610,13 7973 C) 9,361 673,99 7975 O 7,366 508,46 7976 (') 8,318 585,09 7977 (') 9,152 652,15 7978 O 7,950 550,46 7979 0) 8,902 627,09 7980 0 8,948 610,32 7981 (') 9,900 686,95 7982 (l) 10,734 754,01 7983 (') 11,527 817,87 7984 (') 12,638 907,27 7985 (') 9,424 644,56 7986 O 10,376 721,19 7987 0) 11,210 788,25 7988 (') 12,003 852,11 7990 ( ») 9,964 683,44 7991 C) 10,916 760,07 7992 C) 11,750 827,13 7995 (*) 10,548 725,46 7996 O 11,500 802,09 Amounts to be deducted 51xx 0,289 19,72 52xx 0,612 41,69 53xx 0,979 66,71 54xx 1,353 92,20 55xx 1,929 131,49 56xx 2,797 190,66 570x 4,340 295,85 571x 4,340 295,85 572x 6,076 414,19 573x 6,076 414,19 574x 7,812 532,53 5750 7,812 532,53 5751 7,812 532,53 5760 . 9,548 650,87 5761 9,548 650,87 5762 9,548 650,87 5765 9,548 650,87 5766 9,548 650,87 5770 9,548 650,87 5771 9,548 650,87 19 . 10. 92 Official Journal of the European Communities No L 303/43 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spun Pta  100 kg  5780 11,284 769,21 5781 11,284 769,21 5785 11,284 769,21 5786 11,284 769,21 579x 0,289 19,72 5808 0,289 19,72 5809 0,289 19,72 5818 0,289 19,72 5819 0,289 f 19,72 582x 0,289 19,72 5830 0,289 19,72 5831 0,289 19,72 5838 0,612 41,69 584x 0,612 41,69 585x 0,612 41,69 586x 0,979 66,71 587x 0,979 66,71 590x 1,353 92,20 591x 1,353 92,20 . 594x 1,929 5 131,49 595x 1,929 131,49 596x 2,797 190,66 597x 2,797 190,66 598x 4,340 295,85 599x 4,340 295,85 Amounts to be deducted 61xx 0,264 17,97 62xx 0,557 37,99 63xx 0,892 60,78 64xx 1,232 84,01 65xx 1,757 119,80 66xx 2,548 173,71 670x 3,954 269,55 67 lx 3,954 269,55 672x 5,536 377,38 673x 5,536 377,38 674x 7,117 485,20 6750 7,117 485,20 6751 7,117 485,20 6760 8,699 593,02 6761 8,699 593,02 6762 8,699 593,02 6765 8,699 593,02 No L 303/44 Official Journal of the European Communities 19. 10. 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  6766 8,699 593,02 6770 8,699 593,02 6771 8,699 593,02 6780 10,281 700,84 6781 10,281 700,84 6785 10,281 700,84 6786 10,281 700,84 679x 0,264 17,97 6808 0,264 17,97 6809 0,264 17,97 6818 0,264 17,97 6819 0,264 17,97 682x 0,264 17,97 6830 0,264 17,97 6831 0,264 17,97 6838 0,557 37,99 684x 0,557 37,99 685x 0,557 37,99 686x 0,892 60,78 687x 0,892 60,78 690x 1,232 84,01 69 lx 1,232 84,01 694x 1,757 119,80 695x 1,757 119,80 696x 2,548 173,71 697x 2,548 173,71 698x 3,954 269,55 699x 3,954 269,55 19. 10 . 92 Official Journal of the European Communities No L 303/45" ( l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 303/46 Official Journal of the European Communities 19 . 10 . 92 PART 9 PRODUCTS TOWHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2007 91 10 20-4 7385  2007 99 10 20-5 7387  2007 99 31 20-5 7387  2007 99 33 20-5 7387  , 2007 99 35 20-5 7387  2007 99 39 20-5 7387  19. 10. 92 Official Journal of the European Communities No L 303/47 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive L Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  1509 10 10 15-1 7298 1,897 514,5 15-1 7299 1,897 514,5 15-1 7314 1,373 372,3 1509 10 90 15-2 7709 2,121 575,3 15-2 7713 1,597 433,1 15-2 7714 1,597 433,1 1509 90 00 15-3 7717 2,087 566,0 15-3 7718 1,563 423,8 15-3 7719 1,563 423,8 1510 00 10 15-4 7724 0,802 217,6 15-4 7729 0,802 217,6 15-4 7733 0,278 75,4 1510 00 90 15-5 7734 0,979 265,5 15-5 7737 0,455 123,3 15-5 7738 0,455 123,3 No L 303/48 Official Journal of the European Communities 19 . 10 . 92 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,097   1,113    1,035  Milk and milk products   1,097   1,113    1,035  Pigmeat   1,026 .   1,040      Sugar   1,097   1,113    1,037  Cereals   1,097   1,113    1,037  Eggs and poultry and albumins   1,062   1,078      Wine  1,078   1,010  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,097   1,113    1,035  to be applied to refunds :  cereals   1,097   1,113    1,037  milk   1,097   1,113    1,035  sugar   1,097   1,113    1,037  Jams and marmalades (Regulation (EEC) No 426/86)      1,113      Olive oil sector   1,012   1,028  1,010  